PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Reihl et al.
Application No. 16/279,611
Filed: 19 Feb 2019
For: Automated communication design construction system
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 12, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely submit replacement drawings on or before November 30, 2020 as required by the Notice to File Corrected Application Papers mailed September 30, 2020. Accordingly, the date of abandonment of this application is October 1, 2020.  A Notice of Abandonment was mailed February 17, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of replacement drawings; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay.  

The application is being referred to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to at (571) 272-2991.  Telephone inquiries related to processing as a patent should be directed to the Office of Data Management at (571) 272-4200.




/TERRI S JOHNSON/Paralegal Specialist, OPET